Title: To George Washington from Robert Dinwiddie, 13 September 1756
From: Dinwiddie, Robert
To: Washington, George

 

Sir
Williamsburg Septr 13th 1756

Your Letter of the 8th I recd last Night—I am affraid the Draughts from Prince William, Culpeper & Fairfax are not made agreeable to expectation, as I hear many of the Young Men have made their Escape & do not appear at the Musters.
Sir, I mention’d in my Letter of the [1]9th Ulto to enlist Servants agreeable to the Act of Parliament; that of Act of Parliamt I wrote from Yr Letter to me, I know of no Act of Parliamt on that head, but I have Directions from His Majesty, by the Secretary of State; as also from Lord Loudoun on that Subject, which I shall represent to the Assembly which I have summon’d to meet next Monday, & I desire You may send me any Thing necessary to be laid before them in regard to Your Regiment—I did speak to the Treasurer & he did agree to pay the Masters of such Servants for the Time they had to serve; & I doubt not but the Assembly by an Act will facilitate that Service.
I am sensible of the base Usage the Service meets with from the Entertainmt given to Deserters all over the Country which I have long complaind of, & have promis’d by Publication Pardon to all those that wou’d return to their Duty. You shou’d have sent down Acct of the Necessaries Your Men indispensably want, as there are some Goods imported since You was here.
I gave several Drums to the recruiting Officers however when Opportunity offers shall send up some more. I am sorry any of the Officers of the Rangers prevent their Men enlisting in Yr Regiment; I told Capt. Cocks, that the Money is exhausted that was apropriated for their Pay; on which he desir’d me to recommend him for some Service at Winchester, I told him that I left to You; & I cannot give You any Orders but to endeavr to perswade them to enlist.
The Nottaway’s are gone to the Tuscarraroes, & I promis’d to pay them on their return—I shall mention the Affair of the Pensylvania Butchers to the Assembly & I hope they will fall on some Method to put a Stop to that ill Practice.
I do not know who is Commissary of Stores as I hear Mr Walker declines, & I think Money shou’d be lodg’d with a proper Person for the Purchase, which I shall speak to the

Treasurer about—You are not to notice the Selfishness of Individuals, but order Yr Men where most Danger & where You see proper—I wonder the Lieut. of the County does not put the Act of Assembly in force, against such of the Militia as refuse Orders.
I hear 400 Cherokees are come to our Assistance, but I have no Express from Co. Lewis. I have provided Arms sufficient for them; I order’d them directly to Winchester, & if they are with You, I think You shou’d send them out in Parties a Scalping, & let them know they will receive 10£ for every Scalp or Prisoner they may take; & I doubt not You will see the Necessity of using them kindly & desire You may give Orders accordingly.
I am glad You have been so long quiet & hope it will continue till You are able to send Parties to harrass the Enemy in their own Country—I have sent up five Chests of Arms, Powder & Shott to Augusta with some Cloathing for the Inds. when I hear particularly of their Arrival I shall send more Arms &ca—I cannot send any Gold or Silver to make any Purchase at Philadelphia & am of Opinion they may be supplied here.
I paid Jenkins a Year’s Pay, & after You had the Command that Charge shou’d be included in Yr Contingencies, I conceive the Expresses with Declaration of War, & in regard to La Force were paid here, but this will be explain’d at Meeting.
As Lord Loudoun is expected here in Novr when the Roll of Yr Men must be laid before him, will it not surprize him to see sixteen Sett of Officers to such a Number of Men & no doubt he will Order a proper Reduction.
As to Crissp the Ship Carpenter if not further useful he must be discharg’d & paid by You, as he has been employ’d in the Service of the Country, I suppose he help’d to build the Ferry Boats & Bridges—I hope the Assembly will fall on some proper Measures for reinforcing Your Regiment before December.
You are not to depend on the present Tranquility but to be watchfully on Your Guard, for I fear the Enemy this Fall will make some strong Attempt against us—I hope Oswego is not taken, as we have it not confirm’d & I wish to hear the Contrary.
I can give no Orders about Servants till the Assembly meets, the Officers recruiting in Maryland can have no other Directions, than those, or such similar Orders as I sent You in my

former Letter. I send Jenkins imediately back that I may receive Your Remarks what is necessary in regard to Your Regimt to be laid before the Assembly—I am Sir Your humble Servant

Robt Dinwiddie

